Title: From Thomas Jefferson to Nicholas Fitzhugh, 30 March 1804
From: Jefferson, Thomas
To: Fitzhugh, Nicholas


          
            Dear Sir 
            Washington Mar. 30. 1804. Friday
          
          Your favor of the 27th. came to hand last night. I could by no means consent to your taking the trouble of riding with me. the paper you were so kind as to send me will enable me to find my way through Ravensworth, and I have no fear of doing the same from Songster’s. I am trying hard to get off tomorrow evening, but doubt whether it will not be Sunday morning or perhaps Sunday evening, but whenever I set off it will be either in the morning early, or in the afternoon, & will accept mr. Richard Fitzhugh’s friendly offer of a breakfast or a bed, as the case may be.
          Duffey’s pardon was signed yesterday, so far as related to the case stated to me by the judges. they seemed to think there was a second indictment against him for recieving stolen goods. the pardon does not touch that. accept my salutations and respects
          
            Th: Jefferson 
          
         